opportunity to view Moore and be familiar with his appearance, and the

                 certainty with which she identified Moore and the attendant

                 circumstances of the identification did not suggest a due process violation.

                 The record supports the district court's findings and we conclude that it

                 did not abuse its discretion in this regard.    See Browning v. State, 104

                 Nev. 269, 274, 757 P.2d 351, 354 (1988) (discussing in-court

                 identifications); Jones v. State, 95 Nev. 613, 617, 600 P.2d 247, 250 (1979).

                             Second, Moore contends that the State violated Brady v.

                 Maryland, 373 U.S. 83 (1963), by failing to disclose exculpatory or

                 impeachment evidence before the preliminary hearing.          "Brady and its

                 progeny require a prosecutor to disclose evidence favorable to the defense

                 when that evidence is material either to guilt or to punishment." State v.

                 Huebler, 128 Nev. „ 275 P.3d 91, 95 (2012) (internal quotation

                 marks omitted), cert. denied, U.S. , 133 S. Ct. 988 (2013). However,

                 Brady only requires the State "to turn over the evidence in time for it to be

                 of use at trial." United States v. Fernandez, 231 F.3d 1240, 1248 n.5 (9th

                 Cir. 2000); see also United State v. Gordon, 844 F.2d 1397, 1403 (9th Cir.

                 1988) ("Brady does not necessarily require that the prosecution turn over

                 exculpatory material before trial. To escape the Brady sanction, disclosure

                 must be made at a time when disclosure would be of value to the accused."

                 (internal quotation marks omitted)); United States v. Wilson,       160 F.3d

                 732, 742 (D.C. Cir. 1998) ("[A] new trial is rarely warranted based on a

                 Brady claim where the defendants obtained the information in time to

                 make use of it."). Here, the record demonstrates that Moore received a

SUPREME COURT
       OF
    NEVADA
                                                       2
(0) 194M    en
                        transcript of Angel Grant's police statement a full two years before his
                        case went trial, and it does not demonstrate a reasonable probability that
                        the result of the preliminary hearing would have been different if the

                        statement had been provided sooner.          See Sheriff Washoe Cnty. v.

                        Middleton, 112 Nev. 956, 961, 921 P.2d 282, 286 (1996) ("[P]robable cause

                        to bind a defendant over for trial may be based on slight, even marginal
                        evidence." (internal quotation marks omitted)). Accordingly, we conclude

                        that this contention is without merit.
                                    Third, Moore contends that the State obtained Laura
                        Fradiue's testimony through coercion by threatening to place her in jail
                        and take her children away. Because Moore failed to object to Fradiue's
                        testimony on these grounds at trial, we review this contention for plain

                        error.   See Mclellan, 124 Nev. at 269, 182 P.3d at 110. `Witness

                        intimidation by a prosecutor can warrant a new trial if it results in a

                        denial of the defendant's right to a fair trial." Rippo v. State, 113 Nev.
                        1239, 1251, 946 P.2d 1017, 1025 (1997). The record reveals that Fradiue

                        testified on direct examination that a uniformed officer and homicide
                        detective came to her house to talk about an incident involving her car.
                        The detective told her that she would have been taken to jail and her
                        children would have been taken away if a different officer had responded
                        to the incident. And she did not feel threatened by the officers or that she
                        had to tell them "one thing in order not to be arrested or not have [her]
                        children taken or anything." However, on cross-examination she testified
                        that the officers told her that her children would be taken away if she lied

SUPREME COURT
        OF
     NEVADA
                                                                 3
(0) (947A    .(Ari i.
                 f
                or did not cooperate with them and this scared her as a mother. Because
                the circumstances under which Fradiue talked to the police were
                presented to the jury and constituted factors that the jury could weigh

                when assessing the credibility of her testimony, see Wise v. State, 92 Nev.

                181, 183, 547 P.2d 314, 315 (1976), we conclude that Moore has not

                demonstrated plain error.
                            Having concluded that Moore is not entitled to relief, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                   J.
                                                   Hardesty


                                                                                   J.
                                                   Douglas


                CHERRY, J., dissenting:

                            I dissent. I would have set the matter for oral argument.




                                                                                   J.
                                                   Cherry


                cc:   Hon. Elissa F. Cadish, District Judge
                      Sandra L. Stewart
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A